         Case 3:19-cv-04238-MMC Document 87 Filed 12/27/19 Page 1 of 8



 1   Colin H. Murray (SBN 159142)
      colin.murray@bakermckenzie.com
 2   BAKER & McKENZIE LLP
     Two Embarcadero Center, 11th Floor
 3   San Francisco, CA 94111-3802
     Telephone: +1 415 576 3000
 4   Facsimile: +1 415 576 3099

 5   Danielle L. Benecke (SBN 314896)
      danielle.benecke@bakermckenzie.com
 6   BAKER & McKENZIE LLP
     600 Hansen Way
 7   Palo Alto, CA 94304
     Telephone: +1 650 856 2400
 8   Facsimile: +1 650 856 9299

 9   Attorneys for Defendants,
     VADE SECURE, INCORPORATED;
10   VADE SECURE SASU;
     OLIVIER LEMARIÉ
11   [Additional counsel listed on signature page]
12                                 UNITED STATES DISTRICT COURT
13               NORTHERN DISTRICT OF CALIFORNIA - SAN FRANCISCO DIVISION
14
     PROOFPOINT, INC.; CLOUDMARK                               Case No. 3:19-cv-04238-MMC
15   LLC,
                                                               Date Action Filed: July 23, 2019
16                          Plaintiffs,                        DEFENDANTS’ OBJECTIONS TO
            v.                                                 REPLY EVIDENCE AND
17
                                                               ADMINISTRATIVE MOTION FOR
18   VADE SECURE, INCORPORATED;                                LEAVE TO FILE SUR-REPLY
     VADE SECURE SASU; OLIVIER
19   LEMARIÉ,
                                                               Date: January 17, 2020
20                                                             Time: 9:00 am
                            Defendants.                        Courtroom: 7, 19th Floor
21                                                             Judge: Maxine M. Chesney

22                                                             San Francisco Courthouse
                                                               450 Golden Gate Avenue
23                                                             San Francisco, CA 94102

24

25

26

27

28

                                                                                    Case No. 3:19-cv-04238-MMC
            DEFENDANTS’ OBJECTIONS TO REPLY EVIDENCE AND ADMINISTRATIVE MOTION FOR LEAVE TO FILE SUR-REPLY
           Case 3:19-cv-04238-MMC Document 87 Filed 12/27/19 Page 2 of 8



 1   I.     INTRODUCTION

 2          Pursuant to Civil Local Rules 7-3(d)(1) and 7-11, Defendants Vade Secure, Incorporated,

 3   Vade Secure SASU, and Olivier Lemarié (“Defendants”) object to and request that the Court strike

 4   new arguments, new theories, and new and unauthenticated 1 evidence in Plaintiffs Proofpoint, Inc.

 5   and Cloudmark LLC’s (“Plaintiffs”) reply in support of motion for preliminary injunction (“Reply,”

 6   ECF No. 81-3). In particular, in view of Defendants’ response establishing that Plaintiffs do not

 7   possess any trade secrets as alleged, much less any that have been misappropriated, Plaintiffs now

 8   make new arguments concerning the scope of their alleged trade secrets. Plaintiffs also attach 18

 9   new exhibits, including a 14-page expert declaration and a 4-page fact witness declaration in a reply

10   brief. All of these new arguments and exhibits, however, were available to Plaintiffs, but were not

11   made in Plaintiffs’ initial motion for preliminary injunction (“PI Motion,” ECF No. 30-4). The Reply

12   is, thus, a perfect example of parties improperly shifting their theories and arguments after realizing

13   that their previous positions cannot succeed. Consistent precedent from the Ninth Circuit prohibits

14   movants from asserting such new positions in a reply, and, as a result, these new arguments and

15   exhibits should be stricken. Alternatively, Defendants should be permitted to file a sur-reply to

16   address the arguments and exhibits that have been improperly asserted for the first time in the Reply.

17   II.    ARGUMENT AND AUTHORITIES
18          A.        New Arguments and Exhibits Submitted in the Reply Should Be Stricken.

19          Raising new arguments and theories for the first time in a reply is improper. Rodgers v.

20   Chevys Rest., LLC, No. C13-03923 HRL, 2015 U.S. Dist. LEXIS 22164, at *13 (N.D. Cal. Feb. 24,

21   2015) (citing Roe v. Doe, No. C 09-0682 PJH, 2009 U.S. Dist. LEXIS 59440, at *14 (N.D. Cal. June

22   30, 2009)) (holding that, as raising new issues and submitting new facts in a reply brief are improper,

23   “a court may strike new evidence raised for the first time in a reply”). For example, in Docusign,

24   Inc. v. Sertifi, Inc., defendant Sertifi moved to strike new facts and arguments in plaintiff Docusign’s

25   reply in support of a motion for preliminary injunction. 468 F. Supp. 2d 1305, 1307 (W.D. Wash.

26          1
              Exs. 2-14 and 16-18 are not properly authenticated. Where the only authentication provided
27   by a party for its exhibits is the assertion by the party’s attorney that the exhibits are “true and
     correct copies” of the exhibits, such references are insufficient to authenticate a document where the
28   declarant lacks personal knowledge of the exhibits in question. Orr v. Bank of America, 285 F.3d
     764, 778 (9th Cir. 2002).

                                                                                        Case No. 3:19-cv-04238-MMC
                DEFENDANTS’ OBJECTIONS TO REPLY EVIDENCE AND ADMINISTRATIVE MOTION FOR LEAVE TO FILE SUR-REPLY
          Case 3:19-cv-04238-MMC Document 87 Filed 12/27/19 Page 3 of 8



 1   2006). Specifically, Docusign “added new facts and analysis,” filed a declaration that referenced a

 2   “host of new evidence and information,” and provided “ten pages of new expert opinion.” Id. The

 3   court noted that it “is well established that new arguments and evidence presented for the first time

 4   in Reply are waived.” Id. (citing United States v. Patterson, 230 F.3d 1168, 1172 (9th Cir. 2000)).

 5   The court recognized that Docusign’s reply indeed raised “new evidence and argument” and that the

 6   reply included “extensive supplemental declarations . . . .” Id. Critically, the court held that the new

 7   evidence and arguments addressed “issues which should have been addressed in the opening brief,

 8   and the new evidence [was] inappropriate for Reply.” Because “the scope of new evidence [was]

 9   too extensive to remedy by merely allowing supplemental briefing,” the Court struck the new facts,

10   evidence, and arguments. Id. The same result is warranted here.

11          B.      Plaintiffs Improperly Assert Several New Misappropriation Theories in the
                    Reply.
12
            First, in the PI Motion, Plaintiffs argued that the use of certain functionalities in their anti-
13
     spear phishing solution,         , constituted their trade secrets. (Pls.’ Mot. 8-9, 16-19.). In response,
14
     Defendants established that those functionalities are actually in the public domain and used by
15
     numerous third parties. (E.g., Defs’ Resp. 2, ECF No. 71-4.). Plaintiffs do not dispute that evidence.
16
            Instead, Plaintiffs now try to argue that their alleged trade secret is using an expanded list of
17
     functionalities in a “unified architecture.” 2 (Pls.’ Reply 3.) This argument was not made anywhere
18
     in the initial PI Motion. Rather, this is an example of Plaintiffs shifting their position realizing that
19
     the previous arguments cannot succeed. While the new argument is equally flawed, it should be
20
     stricken from the Reply because it was available to Plaintiffs when they filed the PI Motion, but not
21
     included therein. See Docusign, 468 F. Supp. 2d at 1307, 1311; see also Glow Indus. v. Lopez, 252
22
     F. Supp. 2d 962, 1004 n. 150 (C.D. Cal. 2002) (denying motion for preliminary injunction, criticizing
23
     the plaintiff’s submission of evidence with its reply, and noting: “To permit plaintiff to supplement
24
     the record further at this stage of the proceedings in order to correct deficiencies in the original
25
     showing would simply prejudice defendants further and reward plaintiff's questionable litigation
26
     2
27     Plaintiffs’ PI Motion did not list “heuristic rules” or “statistical models and scoring” as trade secret
     elements and functionalities allegedly misappropriated by Defendants, but do so now for the first
28   time in the Reply. (Compare Pls.’ Reply n. 6 with Pls.’ Mot. 16 (“The second category of trade
     secret information . . .”).)
                                                          2
                                                                                      Case No. 3:19-cv-04238-MMC
              DEFENDANTS’ OBJECTIONS TO REPLY EVIDENCE AND ADMINISTRATIVE MOTION FOR LEAVE TO FILE SUR-REPLY
          Case 3:19-cv-04238-MMC Document 87 Filed 12/27/19 Page 4 of 8



 1   strategy.”). As a result, if this improper argument were to remain in the Reply, which can be found

 2   at p. 2 line 24-p. 5 line 6, including footnotes within those portions, and p. 12 lines 18-19, Defendants

 3   will not have an opportunity to respond to this new position. Rodgers, 2015 U.S. Dist. LEXIS 22164,

 4   at *13; Docusign, 468 F. Supp. 2d at 1308. Accordingly, those portions of the Reply containing this

 5   new argument should be stricken.

 6          Second, Plaintiffs now attempt improperly to shift their arguments concerning the MTA

 7   products. Specifically, in the PI Motion, Plaintiffs contended that the following functionalities in

 8   Plaintiffs alleged MTA were proprietary and confidential to Plaintiffs:

 9

10

11                                      (Pls.’ Mot. 15-16.) Again, in response, Defendants established that

12   those functionalities were widely known and used in numerous other MTA products. (Defs’ Resp.

13   11.) Plaintiffs do not dispute those facts. Rather, they once again present a new theory, this time by

14   attempting to argue that the functionalities of Vade’ NextGen MTA were known to Plaintiffs and,

15   thus, not unique to Vade. (Pls.’ Reply 6-7.) In doing so, Plaintiffs implicitly attempt to claim that

16   these additional functionalities are also Plaintiffs’ purported trade secrets. Again, Plaintiffs did not

17   make that argument in the PI Motion, despite that they certainly had the ability to fully define, and

18   indeed should have defined, the purported proprietary features of their MTA technology at that time.

19   It is improper to attempt to add to that definition in the Reply and deprive Defendants an opportunity

20   to respond. See Docusign, 468 F. Supp. 2d at 1307, 1311; Glow Indus., 252 F. Supp. 2d at 1004 n.

21   150; Cont’l W. Ins. Co. v. Lexington Ins. Co., No. C09-1112 MJP, 2010 U.S. Dist. LEXIS 47588, at

22   *14-15 (W.D. Wash. May 14, 2010) (citing Provenz v. Miller, 102 F.3d 1478, 1483 (9th Cir. 1996)).

23   As a result, those new arguments, which can be found in the following locations in the Reply, should

24   be stricken: Reply at p. 5 line 14-p. 7 line 26; Reply at p. 9 line 17-19, and p. 9 line 28-p. 10 line 16.

25   See Rodgers, 2015 U.S. Dist. LEXIS 22164, at *13; Docusign, 468 F. Supp. 2d at 1308.

26          Notably, Plaintiffs argue in the Reply that the alleged “MTA-related trade secrets” include

27   “

28                        (Pls.’ Reply 5-6) in relation to their claims against Vade’s MTA. (E.g., id. at 5-
                                                          3
                                                                                      Case No. 3:19-cv-04238-MMC
              DEFENDANTS’ OBJECTIONS TO REPLY EVIDENCE AND ADMINISTRATIVE MOTION FOR LEAVE TO FILE SUR-REPLY
          Case 3:19-cv-04238-MMC Document 87 Filed 12/27/19 Page 5 of 8



 1   7.) But in the PI Motion, Plaintiffs never make any such arguments. To the contrary, in the PI

 2   Motion, Plaintiffs associate          only with Vade’s O365 product—and never with Vade’s MTA.

 3   (Pls.’ Mot. 10-11, 18-19.) And in the PI Motion, Plaintiffs never mention concepts for a

 4                                         at all. Accordingly, Plaintiffs have presented new theories and

 5   arguments, and Defendants have no opportunity to respond. And so the Reply at p. 5 line 14-p. 7

 6   line 26 should be stricken from the record. Rodgers, 2015 U.S. Dist. LEXIS 22164, at *13; Docusign,

 7   468 F. Supp. 2d at 1308.

 8          C.      Plaintiffs Improperly Introduce New Evidence in the Reply.

 9          “New evidence submitted as part of a reply is improper.” Townsend v. Monster Beverage

10   Corp., 303 F. Supp. 3d 1010 (C.D. Cal. 2001); see also Crandall v. Starbucks Corp., 249 F. Supp.

11   3d 1087, 1104 (N.D. Cal. 2017); Provenz v. Miller, 102 F.3d 1478, 1483 (9th Cir. 1996). With their

12   Reply, Plaintiffs filed 18 new exhibits, including 16 new documents, a 4-page corporate witness

13   declaration, and a 14-page expert declaration, none of which should be considered because

14   Defendants have no opportunity to respond. (Pls.’ Reply, Exs. 1-18.) Much of this evidence relates

15   to the new legal theories proffered by Plaintiffs, as mentioned above. (See supra § II.B.) In addition,

16   other portions of the Reply also reference and present arguments in relation to the new exhibits—for

17   example, p. 11 lines 6-14; p. 11 line 23-p. 12 line 5; p. 13 line 26-p. 14 line 13; and p. 15 lines 3-6.

18   Therefore, these portions of the Reply, including footnotes within those portions, and all exhibits

19   should also be stricken from the record. Rodgers, 2015 U.S. Dist. LEXIS 22164, at *13; Docusign,

20   468 F. Supp. 2d at 1308.

21          Additionally, pursuant to Local Rule 7-3(d), Defendants object to and move to strike the new

22   evidence in support of the Reply, for the reasons set forth below:
      Evidence                               Defendants’ Objections
23    Ex. 1 - Nielsen Decl.                  The entire expert declaration relates to Plaintiffs’ new legal
                                             theories about
24
                                                                   in relation to Vade's NextGen MTA and
25                                             thus should be stricken. The expert declaration is also
                                               entirely new and thus should be stricken because
26                                             Defendants have no opportunity to respond. E.g., Crandall,
                                               249 F. Supp. 3d at 1104 (sustaining objection to and
27                                             declining to consider new evidence submitted with reply).
      Ex. 2 - Dec. 13, 2016 email from         Exhibit 2 relates to Plaintiffs’ new legal theory about
28    San Diego to Knox re:                    “                                              in relation to
                                                         4
                                                                                      Case No. 3:19-cv-04238-MMC
              DEFENDANTS’ OBJECTIONS TO REPLY EVIDENCE AND ADMINISTRATIVE MOTION FOR LEAVE TO FILE SUR-REPLY
          Case 3:19-cv-04238-MMC Document 87 Filed 12/27/19 Page 6 of 8



 1                                            Vade’s NextGen MTA and thus should be stricken. Exhibit
                                              2 also relates to Plaintiffs’ new legal theories about
 2                                            Cloudmark product design features not previously argued
                                              (e.g.,                 ) and thus should be stricken.
 3                                            Moreover, Exhibit 2 is entirely new and thus should be
                                              stricken because Defendants have no opportunity to
 4                                            respond. E.g., id.
      Ex. 3 - Proposal for CSP Cloud          Exhibit 3 relates to Plaintiffs’ new legal theories about
 5    Support (Aug. 18, 2016)

 6                                                   in relation to Vade's NextGen MTA and thus should
                                              be stricken. Moreover, Exhibit 3 is entirely new and thus
 7                                            should be stricken because Defendants have no opportunity
                                              to respond. E.g., id.
 8    Ex. 4 - Gateway Technology              Exhibits 4-7 relate to Plaintiffs’ new legal theories about
      Roadmap (Jan. 2011); Ex. 5 -            Cloudmark product design features not previously argued
 9    Cloudmark Security Platform for         (e.g.,                                                ) and
      Email Administration Guide; Ex. 6       thus should be stricken. Moreover, Exhibits 4-7 are entirely
10    - Cloudmark Security Platform for       new and thus should be stricken because Defendants have
      Email Administration Guide (May         no opportunity to respond. E.g., id.
11    2015); Ex. 7 - Cloudmark Security
      Platform for Email Administration
12    Guide (Version 5.6) (Aug. 2018)
      Ex. 8 - Sept. 27, 2016 email from       Exhibits 8-14 are entirely new and thus should be stricken
13    Lemarie to Séjourné re: Doc             because Defendants have no opportunity to respond. E.g.,
      Policy; Ex. 9 - Sept. 23, 2016 email    id. These documents relate directly to arguments Plaintiffs
14    from Séjourné to Séjourné re:           made in the PI Motion and were in Plaintiffs’ possession,
      Alerte; Ex. 10 - Sept. 28, 2016         so these documents should have been filed with the PI
15    letter to Séjourné; Ex. 11 - May 26,    Motion, and not for the first time in the Reply, so that
      2016 Exit Interview; Ex. 12 - April     Defendants would have had an opportunity to consider and
16    26, 2016 email from Delannoy to         respond to these documents. Cont’l W. Ins., 2010 U.S. Dist.
      Benoist; Ex. 13 - April 28, 2016        LEXIS 47588, at *14-15; Pacquiao v. Mayweather, No.
17    letter to Boussinet; Ex. 14 - April     2:09-cv-2448-LRH-RJJ, 2010 U.S. Dist. LEXIS 92343, at
      14, 2016 email from Delannoy to         *3-4 (D. Nev. Aug. 13, 2010).
18    Séjourné re: linked in
      Ex. 15 - San Diego Dec.                 Exhibit 15 is entirely new, speculative, contains
19                                            inadmissible hearsay, and should be stricken because
                                              Defendants have no opportunity to respond. E.g., Crandall,
20                                            249 F. Supp. 3d at 1104.
      Ex. 16 - Proposal for CSP Cloud         Exhibit 16 relates to Plaintiffs’ new legal theories about a
21    Support, Aug. 18, 2016                                                                             in
                                              relation to Vade's NextGen MTA and thus should be
22                                            stricken. Moreover, Exhibit 16 is entirely new and thus
                                              should be stricken because Defendants have no opportunity
23                                            to respond. E.g., id.
      Ex. 17 - Aug. 18, 2015 email from       Exhibits 17-18 are entirely new and thus should be stricken
24    San Diego re: Meeting Notes; Ex.        because Defendants have no opportunity to respond. E.g.,
      18 - Requirements for CSP Cloud         id. Further, Exhibits 17-18 are not referenced in Plaintiffs’
25    Support (July 26, 2016)                 Reply and thus are irrelevant and should be stricken.
26          D.      Alternatively, Defendants Request the Court’s Leave to File a Sur-Reply.
27          To the extent the Court does not strike the above-mentioned portions of the Reply and
28   evidence, Defendants respectfully request leave to file a sur-reply of no more than 15 pages,
                                                         5
                                                                                     Case No. 3:19-cv-04238-MMC
             DEFENDANTS’ OBJECTIONS TO REPLY EVIDENCE AND ADMINISTRATIVE MOTION FOR LEAVE TO FILE SUR-REPLY
            Case 3:19-cv-04238-MMC Document 87 Filed 12/27/19 Page 7 of 8



 1   exclusive of declarations, so that they have a fair opportunity to address the new arguments, theories,

 2   evidence, and case law 3 raised for the first time in the Reply. (See supra §§ II.B, II.C.) The Court

 3   has granted such requests under similar circumstances. Johnson v. Monsanto Co., No. 16-cv-01244-

 4   MMC, 2016 U.S. Dist. LEXIS 58309, at *2 n.1 (N.D. Cal. May 2, 2016) (Chesney, J.); Sharper

 5   Image Corp. v. Consumers Union of United States, Inc., No. 03-4094 MMC, 2004 U.S. Dist. LEXIS

 6   24484, at *2 n.1 (N.D. Cal. Feb. 23, 2004) (Chesney, J.); Toomey v. Nextel Communs., Inc., No. C-

 7   03-2887 MMC, 2004 U.S. Dist. LEXIS 30793, at *2 (N.D. Cal. Sep. 23, 2004) (Chesney, J.).

 8   Defendants need 15 pages because most of the Reply and all of the 18 exhibits are new matter.

 9   Further, Defendants respectfully request until January 17, 2020, to file the sur-reply due to

10   intervening holidays and associated travel and absences, the volume of new material that requires

11   response, and the availability of witnesses and Defendants’ expert due to the holidays.

12   III.    CONCLUSION
13           New arguments, evidence, and legal theories should not be included in a reply. Because

14   Plaintiffs did so, Defendants object to the new arguments, evidence, and legal theories, and

15   respectfully request the Court to strike the same and not consider them. And to the extent they are

16   not stricken, Defendants respectfully request leave to file a sur-reply (and declarations) to respond

17   to the same.

18

19

20

21

22

23

24

25
             3
              The Reply also cites new case authorities as part of Plaintiffs’ attempt to present new
26   arguments and theories. (Pls.’ Reply 3 (citing new case Brocade Comm’cs Sys., Inc. v. A10
     Networks, Inc., 2013 WL 890126 (N.D. Cal. Jan. 23, 2013)); id. at 14 (citing new cases Eldorado
27   Stone, LLC v. Renaissance Stone, Inc., 2005 WL 5517732 (S.D. Cal. May 31, 2005) & Lillge v.
28   Verity, 2007 WL 2900568 (N.D. Cal. Oct. 2, 2007)).

                                                             6
                                                                                         Case No. 3:19-cv-04238-MMC
                 DEFENDANTS’ OBJECTIONS TO REPLY EVIDENCE AND ADMINISTRATIVE MOTION FOR LEAVE TO FILE SUR-REPLY
     Case 3:19-cv-04238-MMC Document 87 Filed 12/27/19 Page 8 of 8



 1    Dated: December 27, 2019                         BAKER & McKENZIE LLP

 2
                                                       By: /s/ Bart Rankin
 3
                                                       Colin H. Murray (SBN 159142)
 4                                                      colin.murray@bakermckenzie.com
                                                       BAKER & McKENZIE LLP
 5                                                     Two Embarcadero Center, 11th Floor
                                                       San Francisco, CA 94111-3802
 6                                                     Telephone:    +1 415 576 3000
                                                       Facsimile:      +1 415 576 3099
 7
                                                       Danielle L. Benecke (SBN 314896)
 8                                                      danielle.benecke@bakermckenzie.com
                                                       BAKER & McKENZIE LLP
 9                                                     600 Hansen Way
                                                       Palo Alto, CA 94304
10                                                     Telephone:    +1 650 856 2400
                                                       Facsimile:      +1 650 856 9299
11
                                                       Jay F. Utley (Admitted Pro Hac Vice)
12                                                      jay.utley@bakermckenzie.com
                                                       Bart Rankin (Admitted Pro Hac Vice)
13                                                      bart.rankin@bakermckenzie.com
                                                       Mackenzie M. Martin (Admitted Pro Hac Vice)
14                                                      mackenzie.martin@bakermckenzie.com
                                                       John G. Flaim (Admitted Pro Hac Vice)
15                                                      john.flaim@bakermckenzie.com
                                                       Chaoxuan Liu (Admitted Pro Hac Vice)
16                                                      charles.liu@bakermckenzie.com
                                                       Mark Ratway (Admitted Pro Hac Vice)
17                                                      mark.ratway@bakermckenzie.com
                                                       BAKER & McKENZIE LLP
18                                                     1900 North Pearl Street, Suite 1500
                                                       Dallas, Texas 75201
19                                                     Telephone:     +1 214 978 3000
                                                       Facsimile:      +1 214 978 3099
20

21                                                     Attorneys for Defendants,
                                                       Vade Secure, Incorporated; Vade Secure SASU;
22
                                                       and Olivier Lemarié
23

24

25

26

27

28
                                                   7
                                                                               Case No. 3:19-cv-04238-MMC
       DEFENDANTS’ OBJECTIONS TO REPLY EVIDENCE AND ADMINISTRATIVE MOTION FOR LEAVE TO FILE SUR-REPLY
